Name: Commission Regulation (EEC) No 1163/87 of 28 April 1987 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 87 Official Journal of the European Communities No L 112/25 COMMISSION REGULATION (EEC) No 1163/87 of 28 April 1987 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regulation (EEC) No 3232/86 (4) ; Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 266/87 (*), last fixed for the period 1 February to 30 April 1987, they must be fixed anew for the period 1 May to 31 July 1987 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 November 1986 to 31 March 1987 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 May to 31 July 1987 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, Commission Regulation (EEC) No 630/86 of 28 February 1986 on the application of import levies on egg products from Portugal (*) suspended the application of import levies on egg products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation, and the sluice-gate prices provided for in Article 7 thereof in respect of the like products, shall be as shown in the Annex hereto. 2 . For imports from Portugal of products specified in paragraph 1 , application of the levies specified in the Annex shall be suspended. Article 2 This Regulation shall enter into force on 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 49. 0 OJ No L 133, 21 . 5 . 1986, p. 39 . (3) OJ No L 282, 1 . 11 . 1975, p. 64. (&lt;) OJ No L 301 , 25 . 10 . 1986, p. 1 . (*) OJ No L 26, 29 . 1 . 1987, p. 31 . {*) OJ No L 60, 1 . 3 . 1986, p. 10 . No L 112/26 Official Journal of the European Communities 29 . 4. 87 ANNEX to the Commission Regulation of 28 April 1987 fixing the sluice-gate prices and levies for eggs CCT heading No Description Sluice-gateprice Levy 1 2 3 4 I ECU/ 100 units ECU/100 units 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell, fresh or preserved : I. Poultry eggs : a) Eggs for hatching (a) : 1 . Of turkeys or geese 2. Other 50,56 10,60 15,73 5,16 I ECU/ 100 kg ECU/100 kg b) Other B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs not in shell : 1 . Dried 2. Other b) Egg yolks : 1 . Liquid 2. Frozen 3. Dried 80,08 328,36 87,10 177,10 188,69 391,08 44.92 203,04 52,11 91,64 97.93 210,23 (a) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Commu ­ nities are eligible for entry under this subheading.